DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
1-2 and 20-25
Pending:
3-19
Withdrawn:
none; however the 1/26/2021 restriction and 3/25/2021 election apply
Examined:
3-19
Independent:
3
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"
x
112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting
x


Priority
Priority is claimed to as early as 10/22/2015.

Restriction/election
Applicant’s election in the 3/25/2021 reply is acknowledged.  Because no errors in the restriction requirement were alleged distinctly and specifically, the election has been treated as an election constructively without traverse (MPEP § 818.01(a)).  As listed above, claims are withdrawn as drawn to nonelected inventions pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter.  The restriction requirement is made final.
Objection to the drawings
In what appear to be the U.S. versions of the instant drawings filed 4/13/2018 (filed coincidently with WO versions of the drawings), U.S. Figs. 1 and 3-4 as received are blank. 


Objection to the specification: title
The title should be amended to more specifically reflect the claims, particularly referencing steps/elements (a) setting the context of the invention and (b) particular to all claims, for example title language relating the following terms: determining plasma volume variation, blood markers, heterogenous factors, Bayesian inference and Z-scores.  Also, there is no value in stating "METHOD FOR" since that terminology applies to broad categories of utility patents.  (MPEP 606 pertains.)


Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. p. 6 and additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of browser-executable address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a))



Claim objections
Claims 3, 8-12 and 18 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
3
comprising the steps of
Suggesting "...of:"
3

Since some of steps (i-v) contain commas internally, then semi-colons should be used to separate one step from another.
3
i)... comprising
Suggesting "...comprising:"
3
ii)... comprising
Suggesting "...comprising:"
3
ii)... genetic  and genomic information
Possibly there is an extra space after "genetic."
3
iii)... inference Bayesian techniques
More typical would be "Bayesian inference techniques"; also compare to the specification at p. 3, end of 3rd para. and p. 6, 1st para.
3, 11-12, 18
iv)... Z-score
Should be recited consistently as either "Z score" or "Z-score"
3, 9-10

None of the markers should be capitalized, and this also applies to claims 9-10.  Also, capitalization is inconsistent when compared to claim 15.
8
times
Informal; should be recited as "multiplied by"
8
calculatinga
"calculating_a"
9-10
(HbC)... (LDL)... (PCT)...
The unabbreviated forms associated with these abbreviations should not be repeated; instead simply the abbreviations should be recited after the first instances of each.
11
...hemodilution,...
...a strong hemodilution;...
Either commas or semi-colons should be used consistently, in particular since only one "and" is recited indicating that one list is recited.  Also, either "a" should be recited before each condition or not, but the usage should be consistent.


Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-19 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
3, 10
i)... comprising Hemoglobin Concentration (HbC), Transferrin
It is not clear whether "Transferrin" and the subsequent "markers" refer to concentrations.  Possibly: "comprising concentrations of Hemoglobin 
3
ii)... said subject or group of subjects
Either the entire recitation lacks antecedent, or the recited "group..." lacks an article.  In either case, the relationship to the "subject" of step (i) is unclear.
3
ii)... known to affect said one or
more markers Min said subject or group of subjects
It is not clear what this clause modifies, e.g. "factors," "genetic and genomic information," etc.  Possibly: ", wherein said factors are known..."
3
iii)... using values measured
The relationship of "values" here to step (i) is unclear.  Possibly: "using the values measured"
3, 8, 16 and 18
iv)... associated to plasma volume
First, probably "associated with" would be standard usage.  Also step (v) and claims 8, 16 and 18.

Second and more substantively, the preamble recited "plasma volume," but the "measuring" reads on embodiments requiring only "serum," which would appear to be inconsistent with the recited "plasma" of the serum" are measured, then it is not clear how step (iv) can address "plasma."
3
v)... deviation of said Z score to
The recited "deviation... to" appears to be non-standard English.  Possibly: "deviation... from"
3
v)... 
one or more reference ranges...
one or more reference ranges...
The relationship between the two instances is not clear.  Possibly, at the second instance: "the one or more reference ranges"
3
ii) determining heterogeneous factors
There is no clear relationship of step (ii) to the other steps.
4
The method of enhancing...
Lacks clear antecedent
5
over individual means
The recited "over" is unclear and possibly should read "around."
6
several
The recited "several" is a term of relative or vague degree, neither defined in the specification nor having a well-known definition in the art, e.g. sometimes interpreted as two or more, sometimes three or more, etc.  (MPEP 2173.05(b) pertains.)  This rejection may be overcome by amending to "multiple" or "a plurality of."
7
the individual reference Z scores
Lacks clear antecedent
7
for each marker M
where each marker...
No interpretable.  Possibly "for [[each ]]markers M.  Also a comma should precede the "where each marker..."  Better would be to move the "each marker M is represented..." to after the equation.
7, 8
are determined by...
The subsequent equation is unreadable due to blurry and/or pixelated font.  The equation of claim 8 also is unreadable.
7
Mi represents the value of one of the marker at time i
There appears to be inconsistency in the claim as to whether "i" represents the ith marker among multiple different types of marker as listed and measured in step (i) or "i" represents time.
8-10
the respective marker's coefficients
Lacks clear antecedent; possibly: "the respective markers' coefficients" or, more clearly, "the coefficients of the respective markers"
8
the sum of the individual Z scores of all markers times the respective marker's coefficients
The order of operations is not clear, e.g. sum before or after the recited multiplication.  Possibly: "the sum of the products of each individual Z-score and a coefficient associated with that Z-score" or an equivalent clarifying amendment.
7
normality probability distribution
Not interpretable
8
a weighting to a consistency between the variations


Third, the recited "a consistency between the variations" is not a clear mathematical concept.  It is not clear what the term "consistency" adds to or how it modifies the recited "variation," and it is not clear how "variation" relates to or differs from "between the variations."
8
establishing... residuals
The relationship of the "residuals" in the 2nd "establishing" step to the "residuals" in the "determining residuals" step is unclear.  Possibly the latter should recite "the residuals."
8
a normality probability distribution of residuals in the variation
The relationship of the recited "residuals in the variation" to the previously recited "residuals... in variations" is unclear, at least because of the differing "variations" versus "variation."
8
calculating...a Z score associated to plasma volume
The relationship of this "Z score" to the "combined Z-score associated to plasma volume" of claim 1, step (iv) is unclear.
8
The method of claim 3, wherein step iii) comprises
The relationship of claim 8 to claim 1, steps (iii-iv) is unclear, at least because claim 8 only specifically cites to step (iii) but then appears to implicate at least both of steps (iii-iv).  Also, the relationship of claim 8 to the "Bayesian techniques" of claim 1, step (iii) is not clear, e.g. as to whether claim 8 replaces step (iii) or is in addition to step (iii).
10
Total Protein, Calcium
A conjunction appears to be missing, e.g. "Total Protein[[,]] and Calcium".  Also, for better readability, possibly: "[[,]] and wherein the respective..."
12
reference curves and data, z-scores and measurements for healthy or previously treated patients
The organization of the list is unclear such that it is not clear what are the options for selection of the required "one or more."  For example, it is not clear whether "reference curves" or "reference curves and data" constitutes "one... reference range."  It may help to enumerate the list.

Separately, the relationship between a "reference range" and "reference curves" is not clear.  Similarly, the relationships to each of "data," "z-scores" and "measurements" are unclear, at least as to how each of these elements relates to a "range."
13

The relationships of the step of claim 13 to the steps of claim 3 are unclear.
14
the CO-rebreathing method
First, lacks antecedent.

Second, indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "method") and function and/or result (here "CO-rebreathing") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient 
15
using a following formula
Unclear.  Possibly: "using [[a]]the following formulas" and adding proper use of punctuation and conjunctions to the recitation of the formulas.
16
the variations in plasma volume
Lacks clear antecedent
17
the exponential of the sum of the weighting function
Lacks clear antecedent with each instance of "the."  Also, the construction "exponential of" is not clear.
18
the variance used to calculate the Z-score associated to plasma volume
Lacks clear antecedent
18
is weighted by said confidence level
It is not clear how the resulting "weighted" value relates to the rest of the claim, i.e. it is not clear what if any claimed step or calculation it is then required to enter.
19
further comprising monitoring
The relationships of the "monitoring..." step of claim 19 to the steps of claim 3 are unclear.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
3
inference Bayesian techniques
The recitation does not invoke 112/f because it is interpreted as a well-known process, e.g. the statistical process of "Bayesian inference."  MPEP 2181.I.A,3rd para. pertains with analogy to structures having "sufficiently definite meaning," such as "filters" and "brakes." 



Subject matter clear of the prior art
Subject to resolution of the above 112 rejections, claims 3-19 are clear of the prior art.  Close art, for example Sottas (as cited on the 4/13/2018 IDS), while addressing Bayesian analysis of variance, does not teach the instant combination of Bayesian analysis of variance, including use of the recited "reference range" to arrive at the recited "plasma volume variation," and it is not clear that any combination of art would have rendered the claims obvious.







Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 3-19 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide 

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 3 are interpreted as directed to the abstract idea of determining plasma volume variation including the JE elements of "determining...," "applying...," "deriving..." and "comparing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  For example, only one marker is required, and no particular degree of calculation accuracy is required.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the Bayesian inference and z-score derivation, as well as relationships inherent in these recitations as the only supported embodiments.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement.'
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 3 are directed to the law of nature relating any one of the recited markers to plasma volume variation, including the JE element of "comparing..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claim 3 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "measuring" is a conventional element of a laboratory and/or computing environment and/or a conventional data gathering/input element, as exemplified by Sottas (as cited on the 4/13/2021 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 3
Summing up the above Mayo/Alice analysis of claim 3, viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 4-5, 7-12 and 16-19 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.  In each of these abstract idea elements, the limitations apply to data types and to process or algorithmic aspects of considering or processing the data.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 6 and 13-15: recite additional well-known measurements, as exemplified by Sottas and as cited in the specification at p. 24.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Versus app. 17/215,681
Instant claims 3-19 are rejected on the grounds of nonstatutory obviousness-type double patenting as unpatentable over conflicting claims 1-4 of application 17/215,681 (3/29/2021 version).  The instant and conflicting claims are generally directed to machines and processes of hematology.  Although the conflicting claims are not identical, they are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Sottas (as cited on the 4/13/2018 IDS).

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631